Andrews, C. J.
This is a complaint brought by the town and city of New Britain, to foreclose two tax liens laid on a piece of land in said town and city. The complaint is a joint one, as is permitted by § 3891 of the General Statutes. The controlling facts as set out in the complaint are these: —
On the 1st day of October, 1886, Waldo C. Camp owned six pieces of land in said town and city. Thereafter such proceedings were had by the taxing officers of said municipalities, that a tax was lawfully laid on all the said pieces against the said Gamp; the town tax being §96.60 and the city tax §64.40. These became payable on the 1st day of ■July, 1887. On the 30th day of June, 1888, two certificates continuing the tax liens on said pieces of land, one in behalf of the town and one in behalf of the city, were entered and recorded on the land records of said town. These certificates described each of said pieces of land, and named the amount of the whole tax on them all. The town certificate described the town tax as §106.38, and the city certificate the city tax as §71.28. The certificates stated that these sums were the amount of the tax with interest thereon to the date of filing, and they also named the time when the taxes became due.
*532The defendant was the mortgagee of one of the pieces of land described in the said certificates, whose title became absolute by foreclosure on the 2d day of February, 1892.
The complaint avers that the proportional part of the whole tax laid on all said pieces, which was assessed on the one piece belonging to the defendant, was $39.24 town tax, and $26.10 city tax; and claimed a foreclosure.
The defendant demurred to the complaint because (among other reasons) “ the amount of the tax ” was not given in the certificate, as is required by law.
All the statutes which have authorized the continuance of a tax lien and the foreclosure of such a lien, have required that the certificate recorded in the town records should describe “the real estate, the amount of the tax and the time when it became payable.” It appears in this case that the certificates did not in terms conform to this requirement; and there are no data given in the certificates by which the correct amount of the tax can be ascertained. The certificates state the time when the tax became payable, and purport to give, as one entire sum, the amount of the tax with the interest thereon from that time to the date of the certificates. The time between those two dates is one year. It may be true that where the amount — i. e. principal and interest added together — is given, as well as the time and the rate per cent, it is a very simple arithmetical proceeding to ascertain the principal. But there is no rate of interest mentioned in any statute as applicable to an unpaid tax, either 12 per cent, or 9 per cent, or 7 per cent, at which for one year the principal sum of $96.60 can be ascertained from the amount of $106.38 given in the town certificate, or $64.40 from the amount of $71.28 in the city certificate.
Municipalities have no powers of taxation other than those specifically given by the statutes. A valid tax can be collected only by complying with the provisions of these statutes. This rule must be applied with some rigor when a special method for the collection of the tax is resorted to. A lien upon real estate for a tax does not exist where the *533statutory steps have not been strictly followed. Cooley on Taxation, 305; Dillon on Municipal Corporations (4th Ed.), § 820 ; Louisville v. Bank of Kentucky, 3 Met. (Ky.), 148; Thames Mfg. Co. v. Lathrop, 7 Conn., 550; Hellman v. Burritt, 62 id., 438; Meyer v. Burritt, 60 id., 117; New London v. Miller, ibid., 112. The defendant has the right to insist that the plaintiffs shall not take its laud to pay to themselves the tax debt of another, unless the steps required by the statute have been exactly taken. Morey v. Hoyt, 65 Conn., 516.
The Court of Common Pleas is advised to sustain the demurrer.
In this opinion the other judges concurred.